DETAILED ACTION

This action is in response to the application filed on 7/6/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the voltage regulator of claim 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 4, the limitation “the current control module” lacks proper antecedent basis. Furthermore, it’s not clear as to which control module the limitation “the current control module” is in reference to. 	Dependent claims 5-6 and 10-18 inherits the deficiencies of claim 4 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Regarding claim 7, the limitation “the current control module” lacks proper antecedent basis. Furthermore, it’s not clear as to which control module the limitation “the current control module” is in reference to. 	Dependent claims 8-9 and 19 inherits the deficiencies of claim 7 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Further regarding claim 8, the limitation “the indication signal” lacks proper antecedent basis. Furthermore, it’s not clear as to what is meant by the limitation “the indication signals for the plurality of control modules are in an active state in turn, to control the corresponding power stage circuits to operate in turn”. It appears that some language may be missing from the claim.  	Further regarding claim 9, the limitation “the first port and the second port of the current control module”, lacks proper antecedent basis. Furthermore, it’s not clear as to how a direct connection of first and second ports of a current module, allows for a transmission signal to be directly transmitted from a previous control module to a next control module, based on the limitations “the first port and the second port of the current control module are directly connected, such that the transmission signal generated by the previous control module is directly transmitted to the next control module”. 	Further regarding claim 11, it’s not clear as to which control module the limitation “the control module” is in reference to.  	Further regarding claim 12, it’s not clear as to which control module the limitation “the control module” is in reference to.  	Further regarding claim 16, it’s not clear as to which control module the limitation “the control module” is in reference to. 	Further regarding claim 17 inherits the deficiencies of claim 16 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Further regarding claim 18, it’s not clear as to which control module the limitation “the second port of the control module” is in reference to. 	Further regarding claim 19, the limitation “the synchronization signal” lacks proper antecedent basis. Furthermore, it’s not clear as to which control module the limitation “the second port of the control module” is in reference to. 	Regarding claim 20, it’s not clear as to how a voltage regular comprises the control module and multi-phase power converter of claim 1, without comprising the apparatus of claim 1. Furthermore, it’s not clear as to which control module, the limitation “the control module” is in reference to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (US 2021/0028686). 	Regarding claim 1, Jiang et al. discloses (see fig. 1-9) that an apparatus comprising a plurality of control modules (101-10N) coupled to a multi-phase power converter (111-11N) having a plurality of power stage circuits correspondingly coupled to the plurality of control modules (connection of 101-10N to 111-11N, respectively), each control module comprising: a) a first port (“Take” port) coupled to a second port (“Pass” port) of a previous control module (“Take” port connection to “Pass” port); b) a second port (“Pass” port) coupled to a first port (“Take” port) of a next control module (“Pass” port connection to “Take port), and being configured to generate a transmission signal for the next control module (output from the “Pass” port); and c) wherein the transmission signal represents at least two types of information (information regarding master and slave control), and is configured to control the corresponding power stage circuit to operate sequentially (see fig. 2A). 	 	Regarding claim 2, Jiang et al. discloses (see fig. 1-9) that the transmission signal (Pass1/Take2) is a signal comprising a plurality of pulses with at least two different levels to represent the at least two types of information (see fig. 2A, which shows the Pass1/Take2 signal having two different levels/widths). 	Regarding claim 3, Jiang et al. discloses (see fig. 1-9) that the transmission signal (Pass1/Take2) is a signal comprising a plurality of pulses with at least two different pulse widths to represent the at least two types of information (see fig. 2A, which shows the Pass1/Take2 signal having two different levels/widths). 	Regarding claim 4, as best understood, Jiang et al. discloses (see fig. 1-9) that a) the transmission signal comprises an indication signal (Pass1 with tp1 width) and a synchronization control signal (Take2 with tp2 width); b) the indication signal is configured to instruct the current control module to enter an enable state (indication that a control circuit is a master control circuit, see paragraph 0038); and c) the synchronization control signal is configured to control the current control module to adjust an operation state of the corresponding power stage circuit after the current control module enters the enable state (Take 1 with tp2 making the control circuit become a master control circuit, wherein the corresponding switching circuit is controlled by the new master control circuit). 	Regarding claim 5, as best understood, Jiang et al. discloses that the indication signal is characterized by a pulse with a first level in the transmission signal (Pass 1 with tp1 width), and the synchronization control signal is characterized by a pulse with a second level in the transmission signal (Take2 with tp2 width). 	Regarding claim 10, as best understood, Jiang et al. discloses (see fig. 1-9) that one of the plurality of control modules is configured as a master control module (101 being a master control module), other of the plurality of control modules are configured as slave control modules (102-10N being slave modules), and the synchronization control signal is generated by the master control module (output from master control module).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2021/0028686) in view of Jiang et al. (US 2021/0028683). 	Regarding claim 7, as best understood, Jiang et al. does not disclose that each control module further comprises a third port configured to receive a mode control signal to control the current control module to operate in a normal mode or a phase-cut mode. 	Jiang et al. discloses (see fig. 2) that each control module (1014) further comprises a third port (port receiving Ph_Sh) configured to receive a mode control signal to control the current control module to operate in a normal mode or a phase-cut mode (operation of 1013 detecting if phase shedding is needed or not). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Jiang et al. to include the features of Jiang et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.
Allowable Subject Matter
Claims 6 and 11-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Nguyen et al. (US Patent 9912240) discloses a highly scalable multiphase power supply. 	Templeton et al. (US 2016/0036222) discloses a daisy chain configuration for power converters.  	Xu et al. (US Patent 8493044) discloses a multi-phase dc-to-dc converter with daisy chained generators.  	Harris et al. (US Patent 7215102) discloses a semi-clockless cascaded current-mode power regulator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838